       Case 2:20-cv-00820-GMN-VCF Document 30 Filed 12/01/20 Page 1 of 6



 1
 2
 .,"
 4
 5
 6                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 7
 8                                                  )         Case# 2:20-cv-00820-GMN-VCF
       JAMES RESTIVO                                )
 9                                                  )
                                                    )         VERIFIED PETITION FOR
10                     Plaintiff(s),                )         PERMISSION TO PRACTICE
                                                    )         IN THIS CASE ONLY BY
11             vs.                                  )         ATTORNEY NOT ADMITTED
                                                    )         TO THE BAR OF THIS COURT
12     UNION PACIFIC RAILROAD                       )         AND DESIGNATION OF
       COMPANY, et al.                              )         LOCAL COUNSEL
13                                                  )
                       Defendant(s).                )
14                                                            FILING FEE IS $250.00
15
16             ___M o n ci a A . S lvi e_r ___, Petitioner, respectfully represents to the Court:
                   _ _ _ _� ___ _
                       (name of pt-titioner)
17
               I.     That Petitioner is an attorney at lawand a member of the lawfirm of
18
                                       Murphy, Campbell, Alliston & Quinn
19                                                 (firm name)

20                              8801 Folsom Boulevard, Suite 230
        with offices at ------------------------                 --�
                                                        (street address)
21
                       Sacramento                                   California                95826
22                       (city)                                       (state)                (zip code)

23               (916) 400-2300                   msilver@murphycampbell.com
         (area code + telephone number)                  (Email address)
24
               2.     That Petitioner has been retained personally or as a member of the law firm by
25
         UNION PACIFIC RAILROAD COMPANY                   to provide legal representation in connection with
26                 [client(s)]
27      the above-entitled case now pending before this Court.

28                                                                                                  Rev. 5/16
     Case 2:20-cv-00820-GMN-VCF Document 30
                                         29 Filed 12/01/20
                                                  11/30/20 Page 2 of 6



 1             3.   That since __Dec         _ ....,.be� _r�4_,_2_0_1___
                                        _ e_ m                        9  , Petitioner has been and presently is a
                                               (date)
 2    member in good standing of the bar of the highest Court of the State of ____C_ah_ _·rior_n_ia___
                                                                                                          ....,.
                                                                                                     (state)
 3    where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4    from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5    possession of the United States in which the applicant has been admitted to practice law certifying
 6    the applicant's membership therein is in good standing.
 7             4.       That Petitioner was admitted to practice before the following United States District
 8    Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9    of other States on the dates indicated for each, and that Petitioner is presently a member in good
10    standing of the bars of said Courts.
11                             Court                             Date Admitted              Bar Number
12                  Eastern District of California              October 16, 2020                328726

13
14
15
16
17
18
19
               5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
      nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
      or administrative body, or any resignation or termination in order to avoid disciplinary or
22
      disbarment proceedings, except as described in detail below:
23
        one.
24

25
26
27
28                                                       2                                              Rev. 5/16
     Case 2:20-cv-00820-GMN-VCF Document 30
                                         29 Filed 12/01/20
                                                  11/30/20 Page 3 of 6



 1            6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give
 2    particulars if ever denied admission):
 3    None.
 4
 5
 6            7.       That Petitioner is a member of good standing in the following Bar Associations.
 7    California State Bar Association
 8
 9
10            8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
11    (formerly LR IA 10-2) during   the past three (3) years in the following matters:   (State "none" ifno applications.)

12    Date of Application                 Cause                      Title of Court                   Was Application
                                                                   Administrative Body                  Granted or
13                                                                   or Arbitrator                        Denied
14             None
15
16
17
18
19                       (If necessary, please attach a statement of additional applications)
20            9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
21    State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
22    extent as a member of the State Bar of Nevada.
23            10.      Petitioner agrees to comply with the standards of professional conduct required of
24    the members of the bar of this court.
25            11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26    practice in this jurisdiction and that the client has consented to such representation.
27
28                                                           3                                                   Rev. 5/16
         Case 2:20-cv-00820-GMN-VCF Document 30
                                             29 Filed 12/01/20
                                                      11/30/20 Page 4 of 6



     I             That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2        FOR THE PURPOSES OF THIS CASE ONLY.
 3

 4                                                                 ~                      .
                                                                              titioner s signature
          STATE OF            California           )
                       --------
 5                                                 )
          COUNTY OF          SACRAMENTO            )
 6

 7                _ _ _M_o_n_i_ca_A_._S_il_v_e_r_ _, Petitioner, being first duly sworn, deposes and says:
 8        That the foregoing statements are true.
 9

10        Subscribed and sworn to before me this
                                                                   ~          ttttoner s signature


11
            ~          day of   fm:N1,mJ)l(
12
13         2)A. D)tdf2 ~~                                                         1 • ·_ ~:~;~7 f
                                                                                  :.@~    ft C ft ft                  ft C

                             otaryPu~      or Clerk of Court                                       NotaryPubhc-California    ii

14                                                                                I •· Mr.?°!!"';~es!°9z!4::21, t
                                                                                  I

                                                                                      0
                                                                                          ·•· ,     Sacramento County
                                                                                                   Commission I 2206506
                                                                                                                             ~


15
16                        DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                           THE BAR OF THIS COURT AND CONSENT THERETO.
17
                  Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
          believes it to be in the best interests of the client(s) to designate           Renee Finch, Esq.
19                                                                                    (name of local counsel)
          Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
          above-entitled Court as associate resident counsel in this action. The address and email address of
21
          said designated Nevada counsel is:
22
23                                                 Messner Reeves, LLP
                                                        (street address)
24
                            Las Vegas                                      Nevada                             89148
25                           (city)                                        (state)                           (zip code)

26                   (702) 363-5100                            RFinch@messner.com
           (area code + telephone number)                        (Email address)
27
28                                                             4                                                     Rev. 5/ 16
     Case 2:20-cv-00820-GMN-VCF Document 30 Filed 12/01/20 Page 5 of 6



 1    By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2    agreement and authorization for the designated resident r.dmitted counsel to sign stipulations
 3    binding on all of us.
 4
 5               APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
 6
 7            The undersigned party(ies) appoint(s) _____R_e_n_e_e _F_inc_ h_ _, _Es_ q_._____ as
                                                            (name of local counsel)
 8    his/her/their Designated Resident Nevada Counsel in this case.
 9
10
                                            (party's signature)
11
                                            Alex Carson, Representative for Union Pacific
12                                          (type or print party name, title)
13
                                            (party's signature)
14
15
                                           (type or print party name, title)
16
17                             CONSENT OF DESIGNEE
             The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19
20                                         Designated Resident Nevada Counsel's signature
21                                         13118                         RFinch@messner.com
                                           Bar number                    Email address
22
23
      APPROVED:
24
      Dated: this ___
                   1 day of _______
                             December , 20 20
25
26
      UNITED
      Gloria M. STATES
                Navarro, DISTRICT     JUDGE
                          District Judge
27
      United States District Court
28                                                     5                                          Rev. 5/16
         Case 2:20-cv-00820-GMN-VCF Document 30
                                             29 Filed 12/01/20
                                                      11/30/20 Page 6 of 6
     Restivo v. Union Pacific Railroad
     Case No.: 2:20-cv-00820-GMN-VCF
                                                     DECLARATION OF SERVICE
 1

              I, VANESSA ARROYO, declare as follows:
 2
              I am employed in the County of Sacramento, State of California; I am over the age of 18 years and not a party to this action;
     my business address is 8801 Folsom Boulevard, Suite 230, Sacramento, California 95826, in said County and State. On November
 3
     30, 2020 I served:
 4
          VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE ONLY BY ATTORNEY NOT
               ADMITTED TO THE BAR OF THIS COURT AND DESIGNATION OF LOCAL COUNSEL
 5

     on the following person(s) at the following address(es), in the manner indicated below:
 6

 7
      Attorney for Plaintiff:                                            Attorney for Defendant, Union Pacific Railroad
      Steven L. Day, Esq.                                                Company:
 8
      Day & Nance                                                        Renee Finch, Esq.
      1060 Wigwam Parkway                                                Lauren D. Calvert Esq.,
 9
      Henderson, NV 89074                                                Messner Reeves, LLP
      E-mail: sday@dayattorneys.com;                                     9845 West Russell Rd., Ste. 300
10
      bricheson@daynance.com                                             Las Vegas, NV 89148
                                                                         Email: rfinch@messner.com; lcalvert@messner.com;
11                                                                       mordway@messner.com
      Attorney for Defendant, Lhoist North America, Inc.,
12    and Lhoist North America of Arizona, Inc.:
      Howard J. Russell, Esq.
13    Brittany M. Llewellyn, Esq.
      Weinberg, Wheeler, Hudgins, Gun & Dial, LLC
14    6385 S Rainbow Boulevard, Suite 400
      Las Vegas, NV 89118
15    Email: HRussell@wwhgd.com; BLlewellyn@wwhgd.com
      acvetovich@wwhgd.com; kcruz@wwhgd.com
16

17                      ONLY BY ELECTRONIC TRANSMISSION: Based on a court order or an agreement of the
                       parties to accept service by e-mail or electronic transmission, I caused the documents to be sent to
                        the persons at the e-mail addresses shown above. I did not receive, within a reasonable time after
18
                        the transmission, any electronic message or other indication that the transmission was unsuccessful
19                      BY UNITED STATES MAIL: I enclosed the documents in a sealed envelope or package addressed to the
                        persons at the addresses shown above and placed the envelope for collection and mailing, following our ordinary
20                      business practices. I am readily familiar with this business’s practice for collecting and processing correspondence
                        for mailing, it is deposited in the ordinary course of business with the United States Postal Service, in a sealed
21                      envelope with postage fully prepaid. I am employed in the county where the mailing occurred. The envelope or
                        package was placed in the mail at Sacramento, CA.
22                      BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or package provided by an
                        overnight delivery carrier and addressed to the persons at the addresses shown above. I placed the envelope or
23                      package for collection and overnight delivery at an office or a regularly utilized drop box of the overnight delivery
                        carrier.
24

25          I certify under penalty of perjury that the foregoing is true and correct, and this declaration of service was executed
     on November 30, 2020 at Sacramento, California.
26

27
                                                                By: ___________________________________
28                                                                      VANESSA ARROYO




                                                                  -6-
                                                            PROOF OF SERVICE
